Supertex, Inc. News Release FOR IMMEDIATE RELEASE Corporate Headquarters: Dr. Henry C. Pao President & CEO 408/222-8888 Supertex Reports Third Fiscal Quarter Results Sunnyvale, CA (January 19, 2010) - Supertex, Inc. (NASDAQ GS: SUPX) today reported financial results for the third fiscal quarter ended December 26, 2009. Net sales for the third fiscal quarter were $16,735,000, a 5% increase compared to the prior quarter of $15,875,000 and a 5% decrease compared to $17,596,000 in the same quarter last year. On a GAAP basis, net income in the third fiscal quarter was $1,974,000, or $0.15 per diluted share, as compared with $1,083,000 or $0.08 per diluted share in the prior fiscal quarter and $2,612,000 or $0.20 per diluted share in the same fiscal quarter of the prior fiscal year. For the first nine months ended December 26, 2009, net sales were $46,165,000 compared to $63,800,000 for the same period of the prior fiscal year, and on a GAAP basis, net income was $3,962,000, or $0.31 per diluted share, as compared with $11,601,000, or $0.90 per diluted share, in the same period of the prior fiscal year. Non-GAAP earnings per diluted share for the third fiscal quarter were $0.22, excluding pre-tax employee stock-based compensation of $874,000, compared to $0.15 in the prior quarter, excluding pre-tax employee stock-based compensation of $835,000, and $0.25 in the same quarter of the prior fiscal year, excluding pretax employee stock-based compensation of $695,000. For the nine months ended December 26, 2009, non-GAAP net income per diluted share was $0.49, excluding pre-tax employee stock-based compensation of $2,529,000, as compared to $1.05 for the same period of the prior fiscal year, excluding pre-tax employee stock-based compensation of $2,039,000. “I am pleased to report that our third fiscal quarter sales grew 5% sequentially, reversing our typical historical third quarter dip due primarily to the holidays. This year our distributors had $650,000 of orders which they did not ship out of their inventory, and which therefore we did not recognize as revenue. Our distributors have shipped most of these orders by now. Our customers did not give us much lead time, some expecting us to ship them products within one week. Based on our bookings, we believe that we have moved into a period of business expansion,” stated Dr. Henry C. Pao, President and CEO. “Third fiscal quarter sales grew sequentially in nearly all of our target markets. Our largest customer continued to purchase large quantities of our LED drivers for backlighting LCD TVs throughout our third fiscal quarter as this customer announced sales of its 'LED' TVs exceeded expectations and reached 2.6 million TVs in calendar 2009. Market analysts are projecting sales for this customer’s LED TVs in calendar 2010 to exceed 10 million units. At the recent CES show in Las Vegas, all of the LED TVs displayed by this customer contained our latest LED backlighting drivers. During the third fiscal quarter we shipped production level quantities of LED drivers to another Asian LED TV maker and we expect to begin shipping production level unit volume to a third Asian customer during our fourth fiscal quarter. Our total LED driver sales, including general lighting applications, grew to $4.4 million compared to $3.9 million in the prior quarter. Sales of our imaging products, EL inverters for cell phones which also showed well at CES and printer head drivers, grew 51% compared to the prior quarter, and our telecommunications IC sales increased 31% sequentially. Medical ultrasound proprietary product sales were slightly down and the demand for our medical foundry service business declined by $1.1 million. We expect our fourth fiscal quarter sales of medical ultrasound products and foundry services, as well as sales of proprietary products and foundry services in all of our target markets, will increase in total by 8-12% over the third fiscal quarter, as our book to bill ratio at the end of the third fiscal quarter was about 1.2.We feel very comfortable that, with three weeks into this quarter of 14 weeks, over 70% of our forecasted sales are already either shipped or backlogged.” 1 Dr. Pao further commented, “Our gross margin was 48%, slightly higher sequentially, but still lower than our long term goal, primarily due to lower net sales and lower capacity utilization in recent quarters compared to previous years. We recorded a tax benefit of $391,000 primarily due to the expiration of statute of limitations on an uncertain tax position, bringing our net profit to $1,974,000 or 12% of sales. Our year-to-date tax rate was 6% compared to 22% in the same period last year. Cash and short term investments grew by $2,512,000, primarily from operating and financing activities.” Forward-Looking Statements: The industry in which we compete is characterized by extreme rapid changes in technology and frequent new product introductions. We believe that our long-term growth will depend largely on our ability to continue to enhance existing products and to introduce new products and features that meet the continually changing requirements of our customers. All statements contained in this press release that are not historical facts are forward-looking statements. They are not guarantees of future performance or events. They are based upon current expectations, estimates, beliefs, and assumptions about the future, which may prove incorrect, and upon our goals and objectives, which may change. Often such statements can be identified by the use of the words such as "will," "intends," "expects," "plans," "believes," "anticipates" and "estimates." Examples of forward-looking statements include our belief that we have moved into a period of business expansion, our expectation that LED TVs sales by our major customer in calendar 2010 will exceed 10 million units, our belief that we will begin shipping production level unit volume to a third Asian LED TV customer, and our expectation that our fourth fiscal quarter sales of medical ultrasound products and foundry services, as well as all of our other target markets, will increase in total by 8-12% over the third fiscal quarter, and our long-term goal of a gross margin in excess of 48%. These forward-looking statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. They are not guarantees of future performance or events but rather involve a number of risks and uncertainties including, but not limited to, whether our customers experience the demand we anticipate for their products based in part upon their input and our order backlog, whether the general economy continues to recover and whether demand for high end consumer products like LCD TVs continues to recover at the same time and rate, whether our third LED TV manufacturer begins to build its LED TVs during our fiscal fourth quarter, whether a second source develops and gains material market share for LED backlighting products for LED TVs at our major customer, whether the designed performance of our devices satisfies our customers' requirements so that they continue to design our devices into their products, whether our devices perform to their design specification, whether competitors introduce devices at lower prices than our devices causing price erosion, whether we are successful in our R&D efforts, and whether we encounter production issues in device manufacturing or moving new products from engineering into production, as well as other risk factors detailed in our Form 8-K, 10-K, and 10-Q filings with the Securities and Exchange Commission. Due to these and other risks, our future actual results could differ materially from those discussed above. We undertake no obligation to publicly release updates or revisions to these statements that speak only as of this date. Conference Call Details The Company will host a conference call at 2:30 p.m. PST (5:30 p.m. EST) on January 19, 2010, following the earnings release.President and CEO, Dr.
